      Case 8:19-cv-01058-CEH Document 15 Filed 05/21/19 Page 1 of 5 PageID 69



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 JW ALUMINUM COMPANY,

           Appellant,
 v.

 MICHAEL H. HOLLAND, MICHAEL MCKOWN,
                                                            Case No. 8:19-cv-1058-T-36
 JOSEPH R. RESCHINI, and CARLO TARLEY, as
 Trustees of the UNITED MINE WORKERS OF
 AMERICA 1992 BENEFIT PLAN et al.,

           Appellees.



                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT


          I hereby disclose the following pursuant to this Court’s interested persons order:

1.)     the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including subsidiaries,
conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more
of a party’s stock, and all other identifiable legal entities related to any party in the case:

JW Aluminum Holding Corp. and the following indirect and direct wholly-owned subsidiaries of
JW Aluminum Holding Corp.:

         JW Aluminum Continuous Cast Company
         JW Aluminum Company
         JWA Cast House, LLC

FS KKR Capital Corp., a public company listed on the New York Stock Exchange, and the
following stockholders of JW Aluminum Holding Corp. each managed or indirectly managed by
FS KKR Capital Corp:

         FS Investment Corporation
         FS Investment Corporation II
         FS Investment Corporation III
         FS Investment Corporation IV
         Cobbs Creek LLC
         Race Street Funding LLC
         Green Creek LLC



DMSLIBRARY01\34341447.v1
   Case 8:19-cv-01058-CEH Document 15 Filed 05/21/19 Page 2 of 5 PageID 70



Goldman Sachs Group, Inc., a public company listed on the New York Stock Exchange.

Goldman, Sachs & Co., a stockholder of JW Aluminum Holding Corp.

Magnetar Financial LLC and the following stockholders of JW Aluminum Holding Corp. each
managed by Magnetar Financial LLC:

      Magnetar Capital Master Fund, LTD
      Magnetar Global Event Driven LLC
      Spectrum Opportunities Master Fund Ltd

Pentwater Capital Management LP and the following stockholders of JW Aluminum Holding
Corp. each managed by Pentwater Capital Management LP:

      LMA SPC for and on behalf of Map 98 Segregated Portfolio
      Oceana Master Fund Ltd.
      Pentwater Event Driven Cayman Fund Ltd.
      Pentwater Equity Opportunities Master Fund Ltd.
      PWCM Master Fund Ltd.

The following officers and employees of JW Aluminum Holding Corp.:

      Stan Brant
      Lynn Brown
      Philip Cavatoni
      Ned Damron
      Jennifer Franzone
      Ryan Grohman
      Preston King
      Lee McCarter
      Ryan Roush
      Ben Walden
      Eric Whittington

  Parties and Counsel in this Proceeding:
 JW Aluminum Company                            Stichter, Riedel, Blain & Postler, P.A.
                                                    • Scott Alan Stichter

                                                King & Spalding
                                                   • Mark M. Maloney
                                                   • Ashley C. Parrish
                                                   • Kevin J. O’Brien
                                                   • Michael J. Ciatti
                                                   • David Tetrick
                                                   • Sarah L. Primrose
   Case 8:19-cv-01058-CEH Document 15 Filed 05/21/19 Page 3 of 5 PageID 71



 Michael H. Holland, Michael McKown,                Mooney Green Saindon Murphy & Welch
 Joseph R. Reschini, and Carlo Tarley, as             • Paul Green
 Trustees of the United Mine Workers of               • John R. Mooney
 America 1992 Benefit Plan; United Mine
 Workers of America 1992 Benefit Plan;              Morgan, Lewis & Bockius LLP
 Michael H. Holland, Michael McKown,                  • John C. Goodchild III
 William P. Hobgood, Marty D. Hudson,                 • Bryan M. Killian
 Joseph R. Reschini, Carl E. Vanhorn, and             • T. Charlie Liu
 Gail R. Wilensky, as Trustees of the United          • Stephanie Schuster
 Mine Workers of America Combined Benefit             • Matthew C. Ziegler
 Fund; and United Mine Workers of America
 Combined Benefit Fund                              Trenam Kemker
                                                       • • Stephanie C. Lieb


Parties and Counsel in Related Proceedings:

 United States Pipe and Foundry Company,            Stichter, Riedel, Blain & Postler, P.A.
 LLC                                                    • Scott Alan Stichter

                                                    Vinson & Elkins, LLP
                                                       • Matthew W. Moran
                                                       • Thomas S. Leatherbury
                                                       • Marc. A. Fuller
                                                       • R. Kent Piacenti
 JW Window Components, LLC                          Buchanan Ingersoll & Rooney P.C.
                                                       • David J. Laurent
                                                       • James D. Newell
                                                       • John D. Emmanuel
                                                       • Megan Wilson Murray



2.)    the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

       None.

3.)     the name of every other entity which is likely to be an active participant in the proceedings,
including the debtor and members of the creditors’ committee (or twenty largest unsecured
creditors) in bankruptcy cases:

       N/A
   Case 8:19-cv-01058-CEH Document 15 Filed 05/21/19 Page 4 of 5 PageID 72



4.)   the name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

       N/A


        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict.



DATED: May 21, 2019

                                               /s/ Scott A. Stichter
                                               Scott A. Stichter (Fl. Bar No. 0710679)
                                               sstichter@srbp.com
                                               STICHTER, RIEDEL, BLAIN & POSTLER, P.A.
                                               110 E. Madison Street, Suite 200
                                               Tampa, Florida 33602
                                               Phone: (813) 229-0144
                                               Fax: (813) 229-1811
                                               Email: sstichter@srbp.com

                                               and

                                               Mark M. Maloney (Ga. Bar No. 468104)
                                               Ashley C. Parrish (Va. Bar No. 43089)
                                               Kevin J. O’Brien (Ga. Bar No. 714849)
                                               Sarah L. Primrose (Fl. Bar No. 98742)
                                               KING & SPALDING LLP
                                               1180 Peachtree Street
                                               Atlanta, Georgia 30309
                                               Phone: (404) 572-4600
                                               Fax: (404) 572-5100
                                               Email: mmaloney@kslaw.com
                                                      aparrish@kslaw.com
                                                      kobrien@kslaw.com
                                                      sprimrose@kslaw.com

                                               (Motions for admission pro hac vice pending)

                                               Attorneys for Plaintiff JW Aluminum Company
   Case 8:19-cv-01058-CEH Document 15 Filed 05/21/19 Page 5 of 5 PageID 73



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing document has been furnished

on this 21st day of May, 2019, by the Court’s CM/ECF system to all parties receiving electronic notice.


                                                /s/ Scott A. Stichter
                                                Scott A. Stichter (FBN 0710679)
